NUMBER 13-19-00223-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


        IN THE GUARDIANSHIP OF LEON R. BERNSEN, SR., AN
              ALLEGED INCAPACITATED PERSON


                  On appeal from the County Court at Law No. 5
                           of Nueces County, Texas.


                            MEMORANDUM OPINION
               Before Justices Benavides, Hinojosa, and Valdez1
                      Memorandum Opinion by Justice Valdez

        Cross-appellant Lynn Bernsen filed a cross-appeal in appellate cause number 13-

17-00593-CV, In the Guardianship of Leon R. Bernsen, an Alleged Incapacitated Person,



        1 Retired Thirteenth Court of Appeals Chief Justice Rogelio Valdez, assigned to this Court by the

Chief Justice of the Supreme Court of Texas pursuant to the government code. See TEX. GOV’T CODE ANN.
§ 74.003.
from judgments entered by the County Court at Law No. 5, Nueces County, Texas. Lynn

desires to appeal the trial court’s order “that the email communications between Dianna

Bernsen and Attorney Leshin are not admitted at this time.” However, this is a non-

appealable order, and this Court does not have jurisdiction.

       Having considered the documents on file and Lynn’s notice of appeal, this Court

is of the opinion that the appeal should be dismissed. See TEX. R. APP. P. 42.3(a). Lynn’s

appeal is hereby DISMISSED. Costs will be taxed against Lynn. See TEX. R. APP. P.

42.1(d) (“Absent agreement of the parties, the court will tax costs against the appellant.”).

Having dismissed the appeal, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

                                                         ROGELIO VALDEZ,
                                                         Justice



Delivered and filed the
8th day of August, 2019.




                                             2